Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 1st day of March,
2008 (the “Effective Date”), by and between Kindred Healthcare Operating, Inc.,
a Delaware corporation (the “Company”), and Benjamin A. Breier (the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company, a wholly-owned subsidiary of
Kindred Healthcare, Inc. (“Parent”), and the parties hereto desire to provide
for the terms of Executive’s employment by the Company; and

WHEREAS, the Company has determined that it is in the best interests of the
Company to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

1. Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company on the terms and conditions herein
set forth. The initial term of this Agreement shall be for a one-year period
commencing on the Effective Date. The term shall be automatically extended by
one additional day for each day beyond the Effective Date that the Executive
remains employed by the Company until such time as the Company elects to cease
such extension by giving written notice of such election to the Executive (the
“Term”) specifying the effective date of such notice. In such event, the
Agreement shall terminate on the first anniversary of the effective date of such
election notice.

2. Duties. Executive is engaged by the Company as Executive Vice-President and
President, Hospital Division, reporting directly to Frank J. Battafarano, Chief
Operating Officer.

3. Extent of Services. Executive, subject to the direction and control of the
Board of Directors of the Parent (the “Board”) and the Company, shall have the
power and authority commensurate with his executive status and necessary to
perform his duties hereunder. During the Term, Executive shall devote his entire
working time, attention, labor, skill and energies to the business of the
Company, and shall not, without the consent of the Company, be actively engaged
in any other business activity, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage.

4. Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

(a) A base salary of $400,000 per year (“Base Salary”) payable in equal
installments in accordance with the Company’s normal payroll procedures.
Executive may



--------------------------------------------------------------------------------

receive increases in his Base Salary from time to time, as approved by the Board
in its sole discretion.

(b) During the Term, in addition to Base Salary, Executive will be eligible to
participate in the Company’s short-term and long-term incentive plans, as such
plans may be in effect from time to time, subject to the following:

(1) the Executive’s target bonus under the short-term incentive plan is 60% of
Base Salary (the “Target Bonus”), with a maximum of 75%. Base Salary for 2008
shall be prorated for Executive’s base salary rate prior to March 1, 2008, and
the Base Salary rate set forth in Paragraph 4(a) above on and after March 1,
2008.

(2) the Executive’s target bonus under the long-term incentive plan is 45% of
Base Salary (the “Target Long-Term Bonus”), with a maximum of 90%. Base Salary
for 2008 shall be calculated at the rate set forth in Section 4(a) above, with
no proration.

5. Benefits.

(a) Executive shall be entitled to participate in any and all pension benefit
(whether tax qualified or non-qualified), welfare benefit (including, without
limitation, medical, dental, disability and group life insurance coverages) and
fringe benefit plans from time to time in effect for officers of the Company and
its affiliates following the Company’s standard waiting periods, if any.

(b) Executive shall be entitled to participate in such bonus, stock option, or
other incentive compensation plans of the Company and its affiliates as in
effect from time to time for officers of the Company.

(c) Executive shall be entitled to earn paid time off each year up to a maximum
of 208 hours per year, subject to the Company’s policies, as in effect from time
to time. The Executive shall schedule the timing of such paid time off in a
reasonable manner. The Executive also may be entitled to such other leave, with
or without compensation, as shall be mutually agreed by the Company and
Executive.

(d) Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items. The
Company shall reimburse Executive for all such reasonable expenses in accordance
with the Company’s reimbursement policies and procedures, as may be in effect
from time to time.

6. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Term. If the Company determines in good faith
that the Disability of Executive has occurred during the Term (pursuant to the
definition of Disability set forth below) it may give to Executive written
notice of its intention to terminate Executive’s

 

2



--------------------------------------------------------------------------------

employment. In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by Executive
(the “Disability Effective Date”), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean
Executive’s absence from his full-time duties hereunder for a period of 90 days
due to disability as defined in the long-term disability plan provided to
Executive by the Company.

(b) Cause. The Company may terminate Executive’s employment during the Term for
Cause. For purposes of this Agreement, “Cause” shall mean the Executive’s
(i) conviction of or plea of nolo contendere to a crime involving moral
turpitude; or (ii) willful and material breach by Executive of his duties and
responsibilities, which is committed in bad faith or without reasonable belief
that such breaching conduct is in the best interests of the Company and its
affiliates, but with respect to (ii) only if the Board adopts a resolution by a
vote of at least 75% of its members so finding after giving the Executive and
his attorney an opportunity to be heard by the Board and a reasonable
opportunity of not less than 30 days to remedy or correct the purported
breaching conduct. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.

(c) Good Reason. Executive’s employment may be terminated by Executive for Good
Reason. “Good Reason” shall exist upon the occurrence, without Executive’s
express written consent, of any of the following events:

(1) a material adverse change in Executive’s authority, duties or
responsibilities (other than any such change directly attributable to the fact
that the Company is no longer publicly owned);

(2) the Company shall materially reduce the Base Salary or annual bonus
opportunity of Executive;

(3) a material reduction of Executive’s benefits and perquisites (other than
pursuant to a uniform reduction applicable to all similarly situated executives
of the Company) that constitutes a material breach by the Company of this
Agreement;

(4) the Company shall require Executive to relocate Executive’s principal
business office more than 30 miles, provided that the Executive and the Company
acknowledge that Executive’s principal business office is 680 South Fourth
Street, Louisville, Kentucky 40202; or

(5) a failure of the Company to obtain the assumption of this Agreement as
contemplated by Section 9(c) that constitutes a material breach by the Company
of this Agreement.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, “Good Reason” shall not exist until after
Executive has given the Company notice of the applicable event within 90 days of
the initial occurrence of such event and which is not remedied within 30 days
after receipt of written notice from Executive specifically delineating such
claimed event and setting forth Executive’s intention to terminate employment if
not remedied; provided, that if the specified event cannot reasonably be
remedied within such 30-day period and the Company commences reasonable steps
within such 30-day period to remedy such event and diligently continues such
steps thereafter until a remedy is effected, such event shall not constitute
“Good Reason” provided that such event is remedied within 60 days after receipt
of such written notice.

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination given
in accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
intended termination date (which date, in the case of a termination for Good
Reason, shall be not more than thirty days after the giving of such notice). The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company, respectively, hereunder
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the later of the date specified in the Notice of Termination or the date
that is one day after the last day of any applicable cure period, (ii) if
Executive’s employment is terminated by the Company other than for Cause or
Disability, or Executive resigns without Good Reason, the Date of Termination
shall be the date on which the Company or Executive notified Executive or the
Company, respectively, of such termination, and (iii) if Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be.

7. Obligations of the Company Upon Termination. Following the termination of
Executive’s employment hereunder for any reason, the Company shall pay Executive
his Base Salary through the Date of Termination and any amounts owed to
Executive pursuant to the terms and conditions of the benefit plans and programs
of the Company at the time such payments are due. In addition, subject to
Section 7(e) hereof and the conditions set forth below, Executive shall be
entitled to the following additional payments:

(a) Death or Disability. If, during the Term, Executive’s employment shall
terminate by reason of Executive’s death or Disability, the Company shall pay to
Executive (or his designated beneficiary or estate, as the case may be) an
amount equal to the product of (i) the annual bonus to which the Executive would
have been entitled for the year of termination of employment had Executive’s
employment with the Company not been terminated, as determined

 

4



--------------------------------------------------------------------------------

in accordance with Section 4(b) hereof, if any, multiplied by (ii) a fraction,
the numerator of which is the number of days in the period beginning on the
first day of the calendar year in which such termination occurs and ending on
the Date of Termination and the denominator of which is 365. Such amount shall
be paid on the date when such amounts would otherwise have been payable to the
Executive if Executive’s employment with the Company had not terminated, as
determined in accordance with the terms and conditions of the applicable
short-term incentive plan.

(b) Good Reason; Other than for Cause. If the Company shall terminate
Executive’s employment other than for Cause (but not for Disability), or the
Executive shall terminate his employment for Good Reason:

(1) Within 14 days following Executive’s Date of Termination, the Company shall
pay to Executive, in a lump sum, an amount equal to:

(i) 1.5 times the sum of Executive’s (A) Base Salary rate (determined as of the
Date of Termination) and (B) Target Bonus (calculated by multiplying the
Executive’s Base Salary rate at the Date of Termination by the Executive’s
Target Bonus percentage then in effect), and

(ii) the product of (A) the Executive’s Target Bonus (calculated by multiplying
the Executive’s Base Salary rate at the Date of Termination by the Executive’s
Target Bonus percentage then in effect) multiplied by (B) a fraction, the
numerator of which is the number of days in the period commencing on the first
day of the calendar year in which the Date of Termination occurs and ending on
the Date of Termination and the denominator of which is 365.

(2) With respect to the Company’s long-term incentive plan, the Company shall
provide and pay the following amounts:

(i) for the year in which the Executive’s Date of Termination occurs, the
Executive shall be entitled to a long-term incentive award equal to the product
of (A) the Executive’s Target Long-Term Bonus opportunity (calculated by
multiplying the Executive’s Base Salary rate at the Date of Termination by the
Executive’s Long-Term Target Bonus percentage then in effect) multiplied by
(B) a fraction, the numerator of which is the number of days in the period
commencing on the first day of the calendar year in which the Date of
Termination occurs and ending on the Date of Termination and the denominator of
which is 365. Such amount shall be paid on the same schedule and in the same
manner as if the Executive had remained employed with the Company through
settlement of such long-term incentive award, as determined in accordance with
the terms and conditions of the Company’s long-term incentive plan.

(ii) with respect to years prior to the year in which the Executive’s Date of
Termination occurs and to the extent not yet paid, the Company shall pay to
Executive any amounts earned by the Executive prior to the

 

5



--------------------------------------------------------------------------------

Date of Termination under the Company’s long-term incentive plan. Such amount
shall be paid on the same schedule and in the same manner as if the Executive
had remained employed with the Company through settlement of such long-term
incentive award, as determined in accordance with the terms and conditions of
the Company’s long-term incentive plan.

(3) For the 18-month period following the Date of Termination, the Executive
shall be treated as if he had continued to be an Executive for all purposes
under the Parent’s Health Insurance Plan and Dental Insurance Plan; or if the
Executive is prohibited from participating in such plans, the Company or Parent
shall otherwise provide such benefits. Executive shall be responsible for any
employee contributions for such insurance coverage. Following this 18-month
period, the Executive shall be entitled to receive continuation coverage under
Part 6 of Title I of ERISA (“COBRA Benefits”), by treating the end of the
18-month period as the applicable qualifying event (i.e., as a termination of
employment for purposes of ERISA § 603(2)) and with the concurrent loss of
coverage occurring on the same date, to the extent allowed by law.

(4) For the 18-month period following the Date of Termination, Parent shall
maintain in force, at its expense, the Executive’s life insurance in effect
under the Parent’s voluntary life insurance benefit plan as of the Date of
Termination. Executive shall be responsible for any employee contributions for
such insurance coverage. For purposes of clarification, the portion of the
premiums in respect of such voluntary life insurance for which Executive and
Parent are responsible, respectively, shall be the same as the portion for which
Executive and Parent are responsible, respectively, immediately prior to the
Date of Termination.

(5) For the 18-month period following the Date of Termination, the Company or
Parent shall provide short-term and long-term disability insurance benefits to
Executive equivalent to the coverage that the Executive would have had he
remained employed under the disability insurance plans applicable to Executive
on the Date of Termination. Executive shall be responsible for any employee
contributions for such insurance coverage. Should Executive become disabled
during such period, Executive shall be entitled to receive such benefits, and
for such duration, as the applicable plan provides. For purposes of
clarification, the portion of the premiums in respect of such short-term and
long-term disability benefits for which Executive and Parent are responsible,
respectively, shall be the same as the portion for which Executive and Parent
are responsible, respectively, immediately prior to the Date of Termination.

(6) To the extent not already vested pursuant to the terms of such plan, the
Executive’s interests under the Parent’s retirement savings plan shall be
automatically fully (i.e., 100%) vested, without regard to otherwise applicable
percentages for the vesting of employer matching contributions based upon the
Executive’s years of service with the Company, to the extent permissible by law.

(7) Any outstanding stock options, stock performance units, or shares of
restricted stock, held by Executive on the Date of Termination shall continue to
vest as

 

6



--------------------------------------------------------------------------------

originally scheduled over the 18 month period immediately following the Date of
Termination (the “Tail Vesting Period”) as if Executive had remained an employee
of the Company through the end of such period. In addition, Executive shall have
the right to continue exercise any such options during the Tail Vesting Period;
provided that in no event shall the Executive be entitled to exercise any such
option beyond the original expiration date of such option.

(8) Parent shall adopt such amendments to its benefit plans and other agreements
referred to in this Agreement, if any, as are necessary to effectuate the
provisions of this Section 7. To the extent an applicable plan or agreement
cannot be so amended due to nondiscrimination or other requirements applicable
to the plan, Parent shall adopt or implement an alternative written plan or
program to accomplish the purpose.

(9) Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 7 during any
taxable year of Executive affect the provision of in-kind benefits pursuant to
this Section 7 in any other taxable year of Executive.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated for Cause or Executive terminates employment without Good Reason (and
other than due to such Executive’s death) during the Term, this Agreement shall
terminate without further additional obligations to Executive under this
Agreement.

(d) Death after Termination. In the event of the death of Executive during the
period Executive is receiving payments pursuant to this Agreement, Executive’s
designated beneficiary shall be entitled to receive the balance of the payments
owed to the Executive hereunder; or in the event of no designated beneficiary,
the remaining payments shall be made to Executive’s estate.

(e) General Release of Claims. Notwithstanding anything herein to the contrary,
the amounts payable pursuant to this Section 7 are subject to the condition that
Executive has delivered to the Company an executed copy of a general release of
claims in a form satisfactory to the Company within 60 days after the
Executive’s separation from service. Any payment that otherwise would be made
within such 60-day period pursuant to this Section 7 shall by paid at the
expiration of such 60-day period; provided that in-kind benefits provided in
subsection (b)(3), (4) and (5) of this Section 7 shall continue in effect after
separation from service pending the execution and delivery of such release for a
period not to exceed 60 days, and provided further that if such release is not
executed and delivered within such 60-day period, Executive shall reimburse the
Company for the full cost of coverage during such period.

(f) Specified Employee. Notwithstanding anything herein to the contrary, (i) if
at the time of Executive’s separation from service Executive is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (the “Code”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such separation from service is necessary in

 

7



--------------------------------------------------------------------------------

order to prevent any accelerated or additional tax under Section 409A of the
Code, then the payments to which Executive would otherwise be entitled during
the first six months following his separation from service shall be deferred and
accumulated (without any reduction in such payments or benefits ultimately paid
or provided to Executive) for a period of six months from the date of separation
from service and paid in a lump sum on the first day of the seventh month
following such separation from service (or, if earlier, the date of the
Executive’s death).

8. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. The Company shall pay
all costs of the arbitration and all reasonable attorneys’ and accountants’ fees
of the Executive in connection therewith, including any litigation to enforce
any arbitration award.

9. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the
Company, its Parent and their successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

10. Other Severance Benefits. Executive hereby agrees that in consideration for
the payments to be received under this Agreement, Executive waives any and all
rights to any payments or benefits under any severance plans or arrangements of
the Company or its affiliates that specifically provide for severance payments,
other than the Change in Control Severance Agreement between the Company and
Executive (the “Change in Control Severance Agreement”); provided that any
payments payable to Executive hereunder, other than those payments and benefits
provided for under Section 7(b)(3) hereof, shall be offset by any payments
payable under the Change in Control Severance Agreement.

11. Withholding. All payments to be made to Executive hereunder will be subject
to all applicable required withholding of taxes.

 

8



--------------------------------------------------------------------------------

12. No Mitigation. Executive shall have no duty to mitigate his damages by
seeking other employment and, should Executive actually receive compensation
from any such other employment, the payments required hereunder (including
without limitation the provision of in-kind benefits provided under
Section 7(b)) shall not be reduced or offset by any such compensation. Further,
the Company’s and Parent’s obligations to make any payments hereunder shall not
be subject to or affected by any setoff, counterclaims or defenses which the
Company or Parent may have against Executive or others.

13. Non-solicitation. During the Term and for a period of one year thereafter
(collectively, the “Non-Solicitation Period”), Executive shall not directly or
indirectly, individually or on behalf of any person other than the Company, aid
or endeavor to solicit or induce any of the Company’s or its affiliates’
employees to leave their employment with the Company or such affiliates in order
to accept employment with Executive or any other person, corporation, limited
liability company, partnership, sole proprietorship or other entity. If the
restrictions set forth in this section would otherwise be determined to be
invalid or unenforceable by a court of competent jurisdiction, the parties
intend and agree that such court shall exercise its discretion in reforming the
provisions of this Agreement to the end that the Executive will be subject to a
non-solicitation covenant which is reasonable under the circumstances and
enforceable by the Company. It is agreed that no adequate remedy at law exists
for the parties for violation of this section and that this section may be
enforced by any equitable remedy, including specific performance and injunction,
without limiting the right of the Company to proceed at law to obtain such
relief as may be available to it. The running of the Non-solicitation Period
shall be tolled for any period of time during which Executive is in violation of
any covenant contained herein, for any reason whatsoever. This Section 13 shall
survive this Agreement.

14. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation or receipt, addressed as follows:

If to Executive:

Benjamin A. Breier

680 South Fourth Street

Louisville, KY 40202

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202

Attn: General Counsel

15. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found

 

9



--------------------------------------------------------------------------------

to be invalid or unenforceable, it may be severed from the Agreement and the
remaining provisions of the Agreement shall continue to be binding and
effective.

16. Entire Agreement; Amendment. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter hereof. No provisions of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by Executive and such officer of the Company
specifically designated by the Board.

17. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

18. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

20. Survival. Any provision of this Agreement creating obligations extending
beyond the Term of this Agreement shall survive the expiration or termination of
this Agreement, regardless of the reason for such termination.

21. Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code (“§ 409A”),
the Company shall reform such provision to comply with § 409A and agrees to
maintain, to the maximum extent practicable without violating § 409A, the
original intent and economic benefit to Executive of the applicable provision;
provided that nothing herein shall require the Company to provide Executive with
any gross-up for any tax, interest or penalty incurred by Executive under §
409A. Furthermore, notwithstanding anything herein to the contrary, no payment
or benefit payable under this Agreement shall be required to be paid or provided
in calendar year 2008 if the payment of such payment or benefit would constitute
an impermissible acceleration under § 409A and the transition guidance
thereunder and such payment shall instead be paid on January 1, 2009, without
interest.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC. By:  

/s/ Paul J. Diaz

  Paul J. Diaz   President and Chief Executive Officer Solely for the purpose of
Section 7 and Section 9 KINDRED HEALTHCARE, INC. By:  

/s/ Paul J. Diaz

  Paul J. Diaz   President and Chief Executive Officer

/s/ Benjamin A. Breier

BENJAMIN A. BREIER

 

11